Exhibit 10.4
 
 
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
INCENTIVE STOCK OPTION GRANT NOTICE
 
 
 
Itron, Inc. (the "Company") hereby grants to Participant an Option (the
"Option") to purchase shares of the Company's Common Stock.  The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this "Grant Notice") and in the Stock Option Agreement and the Company's
Amended and Restated 2000 Stock Incentive Plan (the "Plan"), which are attached
to and incorporated into this Grant Notice in their entirety.
 
Participant:                                                  
 
Grant Date:                                                 
 
Vesting Base Date:                                    
 
Number of Shares Subject to Option:        
 
Exercise Price (per Share):                         $
Option Expiration Date:                             
(subject to earlier termination in accordance with the terms of the Plan and the
Stock Option Agreement)
 
 
 
Type of Option:                                            Incentive Stock
Option
 
 
 
Vesting and Exercisability Schedule:         
 
Additional Terms/Acknowledgement:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement, the Plan and the Plan Summary.  Participant further acknowledges that
as of the Grant Date, this Grant Notice, the Stock Option Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the Option and supersede all prior oral and written agreements on the subject.
 
ITRON, INC.  
 
 /s/ LeRoy D. Nosbaum
     Chairman and Chief Executive Officer
PARTICIPANT
 
____________________
[PARTICIPANT NAME]

 
Attachments:                                               
 
1.      Stock Option Agreement                                       Date:  
__________________________________
 
2.      2000 Stock Incentive Plan                                     Address:  
_______________________________
 
3.      Plan
Summary                                                                            
_______________________________
 
                                                                                         
Taxpayer ID: ____________________________
 

 
 
1

--------------------------------------------------------------------------------



AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement, Itron, Inc. has granted you an Option under its Amended and
Restated 2000 Stock Incentive Plan (the "Plan") to purchase the number of shares
of the Company's Common Stock indicated in your Grant Notice (the "Shares") at
the exercise price indicated in your Grant Notice.  Capitalized terms not
expressly defined in this Stock Option Agreement or the Grant Notice have the
same definitions as in the Plan.
 
The details of the Option are as follows:
 
1.         Vesting and Exercisability.  Subject to the limitations contained
herein, the Option will vest and become exercisable as provided in your Grant
Notice, provided that vesting will cease upon termination of your employment or
service relationship with the Company or a Related Corporation and the unvested
portion of the Option will terminate.
 
2.         Securities Law Compliance.  At the present time, the Company has an
effective registration statement with respect to the Shares.  The Company
intends to maintain this registration but has no obligation to do so.  In the
event that such registration ceases to be effective, you will not be able to
exercise the Option unless exemptions from registration under federal and state
securities laws are available, which exemptions from registration are very
limited and might be unavailable.  The exercise of the Option must also comply
with other applicable laws and regulations governing the Option, and you may not
exercise the Option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.
 
3.         Incentive Stock Option Qualification.  All or a portion of the Option
is intended to qualify as an Incentive Stock Option under federal income tax
law, but the Company does not represent or guarantee that the Option qualifies
as such.
 
If the aggregate Fair Market Value (determined as of the Grant Date) of the
shares of Common Stock subject to the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options.  A portion of the Option may be
treated as a Nonqualified Stock Option if certain events cause exercisability of
the Option to accelerate.
 
4.         Notice of Disqualifying Disposition.  To obtain certain tax benefits
afforded to Incentive Stock Options, you must hold the Shares issued upon the
exercise of the Option for two years after the Grant Date and one year after the
date of exercise.  You may be subject to the alternative minimum tax at the time
of exercise.  You should obtain tax advice when exercising the Option and prior
to the disposition of the Shares.  By accepting the Option, you agree to
promptly notify the Company if you dispose of any of the Shares within one year
from the date you exercise all or part of the Option or within two years from
the Grant Date.
 
5.         Method of Exercise.  You may exercise the Option by giving written
notice to the Company, in form and substance satisfactory to the Company, which
will state your election to exercise the Option and the number of Shares for
which you are exercising the Option.  The written notice must be accompanied by
full payment of the exercise price for the number of Shares you are purchasing. 
You may make this payment in any combination of the following:  (a) by cash;
(b) by check acceptable to the Company; (c) unless the Plan Administrator
determines otherwise, by using shares of Common Stock you have owned for at
least six months; (d) if the Common Stock is registered under the Exchange Act
and to the extent permitted by law, by instructing a broker to deliver to the
Company the total payment required all in accordance with the regulations of the
Federal Reserve Board; or (e) by any other method permitted by the Plan
Administrator.
 
2

--------------------------------------------------------------------------------


6.         Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination of your employment or service relationship
with the Company or a Related Corporation for any reason ("Termination of
Service").  For purposes of this Stock Option Agreement, "Retirement" means
retirement on or after the earlier of (i) age 65 or (ii) age 55 plus ten years
of employment or service with the Company or a Related Corporation.  You may
exercise the vested portion of the Option as follows:
(a)        General Rule.  You must exercise the vested portion of the Option on
or before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;
 
(b)        Retirement.  If your employment or service relationship terminates
due to Retirement, you must exercise the vested portion of the Option on or
before the earlier of (i) three years after your Termination of Service and
(ii) the Option Expiration Date;
 
(c)        Disability.  If your employment or service relationship terminates
due to Disability, you must exercise the vested portion of the Option on or
before the earlier of (i) one year after your Termination of Service and
(ii) the Option Expiration Date;
 
(d)        Death.  If your employment or service relationship terminates due to
your death, the vested portion of the Option must be exercised on or before the
earlier of (i) one year after your Termination of Service and (ii) the Option
Expiration Date.  If you die after your Termination of Service but while the
Option is still exercisable, the vested portion of the Option may be exercised
until the earlier of (x) one year after the date of death and (y) the Option
Expiration Date; and
 
(e)        Cause.  The vested portion of the Option will automatically expire at
the time the Company first notifies you of your Termination of Service for
Cause, unless the Plan Administrator determines otherwise.  If your employment
or service relationship is suspended pending an investigation of whether you
will be terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation.  If any facts that would
constitute termination for Cause are discovered after your Termination of
Service, any Option you then hold may be immediately terminated by the Plan
Administrator.
 
The Option must be exercised within three months after Termination of Service
for reasons other than death or Disability and one year after Termination of
Service due to Disability to qualify for the beneficial tax treatment afforded
Incentive Stock Options. 
 
It is your responsibility to be aware of the date the Option terminates. 

7.         Limited Transferability.  During your lifetime only you can exercise
the Option.  The Option is not transferable except by will or by the applicable
laws of descent and distribution, except that Nonqualified Stock Options may be
transferred to the extent permitted by the Plan Administrator.  The Plan
provides for exercise of the Option by a beneficiary designated on a
Company-approved form or the personal representative of your estate.
 
8.         Withholding Taxes.  As a condition to the exercise of any portion of
the Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
 
9.         Option Not an Employment or Service Contract.  Nothing in the Plan or
any Award granted under the Plan will be deemed to constitute an employment
contract or confer or be deemed to confer any right for you to continue in the
employ of, or to continue any other relationship with, the Company or any
Related Corporation or limit in any way the right of the Company or any Related
Corporation to terminate your employment or other relationship at any time, with
or without Cause.
 
10.       No Right to Damages.  You will have no right to bring a claim or to
receive damages if you are required to exercise the vested portion of the Option
within three months (three years in the case of Retirement, and one year in the
case of Disability or death) of your Termination of Service or if any portion of
the Option is cancelled or expires unexercised.  The loss of existing or
potential profit in Awards will not constitute an element of damages in the
event of your Termination of Service for any reason even if the termination is
in violation of an obligation of the Company or a Related Corporation to you.
 
11.       Binding Effect.  This Stock Option Agreement will inure to the benefit
of the successors and assigns of the Company and be binding upon you and your
heirs, executors, administrators, successors and assigns.
3

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
NOTICE OF EXERCISE OF STOCK OPTION
 
 
To:  Itron, Inc.
 
 
 
I, a resident of the State of _____________, hereby exercise my Incentive Stock
Option granted by Itron, Inc. (the "Company") on ____________, ____, subject to
all the terms and provisions thereof and of the Amended and Restated 2000 Stock
Incentive Plan (the "Plan"), and notify the Company of my desire to purchase
_______ shares of Common Stock of the Company at the exercise price of $_______
per share.  I hereby represent and warrant that I have been furnished with a
copy of the Plan and the Plan Summary.
 
 
 
Dated:                                                    
                                                                       
                                                                       
«First_Name» «Last_Name»


 
                                                                        Address
                                                         
Taxpayer I.D. Number                                         
                                                           
                                                                
                                                        
 
 
RECEIPT
 
 
______________________ hereby acknowledges receipt from _________________ in
payment for ________ shares of Common Stock of Itron, Inc., a Washington
corporation, of $___________________ in the form of:
 
 ____ Cash          
 
 ____ Check (personal, cashier's or bank certified)
 
 ____ Shares of the Company's Common Stock, fair market value $_______ per
share, held by the optionee for a period of at least six months     
 
 ____ Copy of irrevocable instructions to Broker  
 
 
 
Date:  __________________________          By: 
                                                    
 
FMV on such date:  $______________         For:  Itron, Inc.
 